DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  
The rejections based upon Hara et al. have been overcome by the amendments to the claims.  Hara et al. in combination with the other prior art does not teach a trim element that is not a windshield, backlight or sidelight which incorporates a glass in accordance with the instant claims.  See the Notice of Allowability in the related application 16/318,286.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “extra clear” in claim 10 is ambiguous because one of ordinary skill in the art cannot ascertain the level of clarity that defines a glass as “extra-clear.”

Claim Rejections - 35 USC § 103
Claims 1-4, 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
Williams et al. (US 2018/0037267) 
in view of 
Samman et al. (“Potential Use of Near, Mid and Far Infrared Laser Diodes in Automotive LIDAR Applications,” Vehicular Technology Conference Fall 2000, IEEE VTS Fall VTC2000)
and 
Lambracht et al. (WO 2016/202689)
as evidenced by
thefreedictionary.com.
Williams et al. discloses a roof structure (i.e., trim element) for incorporating sensors into a vehicle.  See the abstract.  A detection component (200) is placed behind a window glass (160).  See Figure 6 and paragraphs [0034] and [0047].  The detection component (200) may be a laser radar.  See paragraph [0051].  Laser radar is a synonym for LIDAR.  See the definition provided by thefreedictionary.com. 
Williams et al. fails to disclose that the glass sheet has an “absorption coefficient between 5 m-1 and 15 m-1 in the wavelength range from 750 nm to 1650 nm” or wherein “an infrared-based remote sensing device in the wavelength range from 750 nm to 1650 nm is placed behind the internal face of the glass sheet.” 
Samman et al. teaches that LIDAR employing a wavelength of 1.6 µm (1600 nm) is optimum for high returns and eye safety.  See the abstract. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a LIDAR that uses infrared radiation of 1600 nm as the laser radar disclosed by Williams et al.   Such a wavelength provides optimal properties. 
The combined teachings of Williams et al. and Samman et al. fail to disclose that the glass (160) has an “absorption coefficient between 5 m-1 and 15 m-1 in the wavelength range from 750 nm to 1650 nm.”
Williams et al. discloses “the sensor window 160 … may be constructed of a material which is transparent to the one or more sensors 200, thereby allowing the one or more sensors 200 to detect a characteristic of the environment of the vehicle 100 through the sensor window 160.”  See paragraph [0034].  In the embodiment where the sensor is a laser radar (LIDAR), it follows that the glass (160) should be transparent to the infrared radiation in the wavelength in the vicinity of 1600 nm so that the detection sensor may accurately measure the signal.
Lambracht et al. provides a glass sheet that has a high transmission of infrared radiation such that the glass has a coefficient of absorption of less than 1 m-1 over the range of 850 to 1050 nm.  See page 22 line 26 to page 23, lines 8.  Samples 1, 2, 4, 5, 7, 8, 10, 11, 12 and 13 of Lambracht et al. have transmission around 1600 nm approaching or exceeding 90%.  See Figures 1-5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Lambracht et al. as the glass cover (160) of Williams et al. because the glass of Lambracht et al. has a high IR transmittance.
The glass of Lambracht et al. is presumed to inherently possess an “absorption coefficient between 5 m-1 and 15 m-1 in the wavelength range from 750 nm to 1650 nm” in view of the high transmittance shown in Figures 1-5 and the instant specification discloses that the glasses of EP application 15172779.9 possess the claimed properties.  See page 9, line 25 to page 10, line 15 of the instant specification.  Lambracht et al. claims priority to EP application 15172779.9.
As to claim 2, Williams et al. discloses that the trim element is an external roof element.  See the abstract.
As to claim 3, the glass of Lambricht et al. is presumed to inherently possess a coefficient of between 5 m-1 and 10 m-1 in the wavelength range from 750 nm to 1650 nm in view of the high transmittance shown in Figures 1-5, and the instant specification discloses that the glasses of EP application 15172779.9 possess the claimed properties.  See page 9, line 25 to page 10, line 15 of the instant specification.  
As to claim 4, Williams et al. discloses that the detection component (200) is optically coupled to the window (160) in Figure 6.
As to claims 6-9, Lambricht et al. teaches that the glass sheet contains a total iron content (expressed in the form of Fe2O3) of 0.002 -1%, 0.001% to 0.5% Cr2O3, 0.0001-0.5 Co and 0.0003-0.5% Se.  See the abstract.  These ranges are sufficiently specific to anticipate the ranges recited in claims 6-9.
As to claim 10, the glass of Lambricht et al. is presumed to be inherently “extra-clear” because the glass has the same absorption coefficient properties and composition as the presently claimed invention. 
As to claim 11, Samman et al. teaches laser diodes systems (i.e., solid state sensors) for use in automobiles.  See page 2084, first full paragraph of “Introduction.”
As to claims 12 and 13, Lambracht et al. discloses that the glass may have an antireflection coating.  See page 24, lines 3-10. 
As to claim 15, Samples 1, 2, 4, 5, 7, 8, 10, 11, 12 and 13 of Lambrach et al. have a light transmission that is lower than the near IR transmission.  See Figures 1-5.

Response to Arguments
Applicant's arguments filed 14 September 2021 with respect to the rejection of claim 10 under 112(b) have been fully considered but they are not persuasive.  With respect to the rejection of claim 10 as indefinite, applicants argue that “extra clear” is defined by the specification in paragraph [0043] of the published specification.  Paragraph [0043] states:
Such glass compositions combining low levels of iron and chromium showed particularly good performance in terms of infrared reflection and show a high transparency in the visible and a little marked tint, near a glass called "extra-clear".  These compositions are described in international applications WO2014128016A1, WO2014180679A1, WO2015011040A1, WO2015011041A1, WO2015011042A1, WO2015011043A1 and WO2015011044A1, incorporated by reference in the present application.

This portion of the specification does not provide a definition, but compares the glass cited in the previous lines to a glass called “extra-clear.”  The cited WO documents do not mention the meaning of “extra-clear.”  A search of the prior art shows different meanings for the phrase, some related to the composition of the glass and others related to transmittance properties:
Paragraph [0029] US 2016/0137850
Preferably, the or each substrate of glass is a pane 
of extra clear glass (glass having greater than 85% visible light transmission (measured with Illuminant A) at thicknesses preferably from 2 to 20 mm, most preferably substantially 4 mm geometric thickness.
Paragraph [0024] US 2016/0214887
The glass or glass-ceramic substrate is preferably transparent and colorless (it is then a clear or extra-clear glass).  … an extra-clear glass generally comprises approximately from 0.005 to 
0.03% of iron oxide.
Paragraph [0020] US 2018/0141858
The term “extra-clear glass” is intended to mean a glass of which the weight content of iron oxide is at most 0.02% and of which the light transmission factor is at least 90%.
Paragraph [0101] US 2019/0022984
… extra-clear glass (LT greater than or equal to 91.5% for a thickness of 4 mm) …
Paragraph [0002] US 2019/0359518
In the art, “ultra-white” or “extra-clear” glasses are known since years in the solar or building domain, due to their high luminous and/or energetical transmittance.  These glasses contain low amount of iron and are thereby also often called "low-iron glasses".


Since the specification does not relate a clear definition, and the prior art describes contradicting definitions, the phrase is indefinite.

Allowable Subject Matter
Claims 5, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784